Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered April 22, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years, unanimously affirmed.
Defendant’s claim that the court erred in excusing a prospective juror is unpreserved for appellate review since defense counsel made no objection to the juror’s excusal (People v Hopkins, 76 NY2d 872, 873). Were we to review the claim in the interest of justice, we would find that the court properly exercised its discretion in excusing the prospective juror during the pre-voir dire screening (see, People v Velasco, 77 NY2d 469, 473). Concur—Ellerin, J. P., Wallach, Rubin and Mazzarelli, JJ.